 1   MARTA E. VILLACORTA (NY SBN 4918280)
     Assistant United States Trustee
 2   JORGE GAITAN (SBN 288427)
     Trial Attorney
 3   United States Department of Justice
     Office of the United States Trustee
 4   280 South First St., Suite 268
     San Jose, CA 95113
 5   Telephone: (408) 535-5525
     Facsimile: (408) 535-5532
 6   Email: Jorge.a.gaitan@usdoj.gov

 7   Attorneys for TRACY HOPE DAVIS
     United States Trustee for Region 17
 8
                                   UNITED STATES BANKRUPTCY COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
                                           SAN JOSE DIVISION
10
11    In re                                                  )     Case No. 20-51735
                                                             )
12    VIKRAM SRINIVASAN,                                     )
                                                             )     Chapter 11
13                                                           )
                               Debtor.                       )    Date: June 9, 2021
14                                                           )    Time: 2:00 p.m.
                                                             )    Place: ** Hearing to be conducted by
15                                                           )
                                                             )    Telephone or Video Conference (see p. 2 of
16                                                           )    Notice of Hearing for instructions)
                                                             )
17                                                           )     Judge: Hon. Stephen L. Johnson
                                                             )
18
19         NOTICE OF HEARING ON MOTION OF THE UNITED STATES TRUSTEE,
20        PURSUANT TO 11 U.S.C. § 1112(b) AND FEDERAL RULES OF BANKRUPTCY
              PROCEDURE 1017(f) AND 9014, TO DISMISS OR CONVERT CASE
21
              PLEASE TAKE NOTICE that on June 9, 2021, at 2:00 p.m., or as soon thereafter as the
22
23   matter may be heard before the Honorable Stephen L. Johnson of the United States Bankruptcy

24   Court for the Northern District of California, a hearing on the Motion of the United States Trustee,
25   Pursuant to 11 U.S.C. § 1112(b) and Federal Rules of Bankruptcy Procedure 1017(f) and 9014, to
26
     Dismiss or Convert Case (the “Motion”) will be held.
27
28


                 Vikram Srinivasan, Case No. 20-51735-SLJ: UST Notice of Hearing re: Motion to Convert or Dismiss

     Case: 20-51735         Doc# 94        Filed: 04/27/21         Entered: 04/27/21 11:40:12               Page 1 of 5
             PLEASE TAKE NOTICE that, pursuant to the Amended General Order No. 38 (Attached
 1
 2   as Exhibit A) of the United States Bankruptcy Court for the Northern District of California, the

 3   hearing on the Motion will not be conducted in the presiding judge’s courtroom but instead will be
 4   conducted by telephone or video. All interested parties should consult the Bankruptcy Court’s
 5
     website at www.canb.uscourts.gov for information about court operations during the COVID-19
 6
     pandemic. The Bankruptcy Court’s website provides information regarding how to arrange a
 7
 8   telephonic or video appearance. If you have any questions regarding how to appear at a court

 9   hearing, you may contact the Bankruptcy Court by calling 888-821-7606 or by using the Live Chat
10   feature on the Bankruptcy Court’s website.
11
             PLEASE TAKE NOTICE that, pursuant to Bankruptcy Local Rule 9014-1(c)(1), any
12
     opposition shall be filed and served upon the initiating party at least fourteen days prior to the hearing
13
14   on the Motion. The Motion and all supporting pleadings filed by the Office of the U.S. Trustee may

15   be viewed online and downloaded at http://www.canb.uscourts.gov.
16
17   Dated: April 27, 2021                                         Respectfully submitted,

18                                                                 Tracy Hope Davis
                                                                   United States Trustee, Region 17
19
20                                                                 By: /s/ Jorge A. Gaitan____________
                                                                   JORGE A. GAITAN
21                                                                 Trial Attorney for the United States Trustee
22
23
24
25
26
27
28
                                                               2
                Vikram Srinivasan, Case No. 20-51735-SLJ: UST Notice of Hearing re: Motion to Convert or Dismiss

     Case: 20-51735        Doc# 94        Filed: 04/27/21          Entered: 04/27/21 11:40:12              Page 2 of 5
 1
                                        EXHIBIT "A" TO NOTICE OF HEARING
 2

 3

 4
                                   UNITED STATES BANKRUPTCY COURT
 5
                                    NORTHERN DISTRICT OF CALIFORNIA
 6

 7
     In re:
 8                                                              SIXTH AMENDED GENERAL ORDER 38
     MATTERS PENDING IN THE NORTHERN
 9   DISTRICT OF CALIFORNIA
10
                                 IN RE: COVID-19 Public Health Emergency
11
              WHEREAS in March 2020, the United States Bankruptcy Court for the Northern
12
     District of California (the “Court”) closed its courtrooms and Clerk’s office in response to the
13

14   COVID-19 pandemic;

15            WHEREAS the Court believes that there is an ongoing need to keep its courtrooms
16   and Clerk’s office closed and does not know when it can safely reopen;
17
              NOW THEREFORE, the United States Bankruptcy Court for the Northern District of
18
     California issues the following Sixth Amended General Order 38, and ORDERS as follows:
19
                1.     Except as footnoted below,1 all Bankruptcy Court locations are closed. This
20

21
     closure will remain in effect until otherwise ordered. ECF Registered Participants must

22   file all documents electronically. All other parties may submit documents for filing by mail,

23   electronically via the court’s website, or in designated drop-box locations. Filing fee
24   payments (no cash) may be submitted electronically, by mail or drop-box. Information
25
     regarding electronic submission of documents, mailing addresses, drop-box location and
26
     hours, are available under the “Court Operations during the COVID-19 Outbreak
27

28
     1 Access  to the public kiosk computer terminals located at the Clerk of Court offices in San Francisco and San Jose
     can be made available by appointment only. Contact the Helpdesk at Helpdesk@canb.uscourts.gov for more
     information.

     Sixth Amended
     Case:         General
            20-51735       Order
                        Doc#   9438 Filed: 04/27/21               1
                                                                  Entered: 04/27/21 11:40:12               Page 3 of 5
 1   Information about Hearings, Filings, and Operations” banner on the court’s website: https://
 2   www.canb.uscourts.gov/content/page/court-operations-during-covid-19-outbreak
 3
            2.     Absent express order of the presiding judge, no in-court trial or evidentiary
 4
     hearing will be held. If the circumstances warrant, the presiding judge may conduct a trial
 5
     or evidentiary hearing by video or other authorized means.
 6

 7          3.     All counsel, parties and other interested persons who intend to appear on a

 8   calendared motion or application shall appear telephonically or, at the presiding judge’s

 9   discretion, by video. Again, absent express order of the presiding judge, there will be no
10
     physical access to any courtroom. Instructions for appearing can be found on each
11
     individual judge’s calendar page on the Bankruptcy Court's website:
12
     https://www.canb.uscourts.gov/calendars/judges.
13
            Effective March 1, 2021, the Bankruptcy Court no longer uses CourtCall for its
14

15   hearings. Instead, counsel, parties and other interested persons may appear telephonically

16   via AT&T or Zoom. Instructions for appearing telephonically can be found on each
17   individual judge’s calendar page on the Bankruptcy Court’s website:
18
     https://www.canb.uscourts.gov/calendars/judges. There is NO COST for these services.
19
            4.     Recordation of any court hearing by any means is strictly prohibited.
20

21   Any person recording a court hearing shall be subject to sanctions, including but not limited

22   to the loss of that person’s right to use the above telephonic and video services.

23
            5.     Until further notice, parties do not need to submit chambers’ copies.
24
            6.     Parties may continue matters that are set for hearing to future hearing dates
25

26   that are consistent with this Order. Available hearing dates are posted on each judge’s

27   calendar page. Requests for continuances shall be made in a manner consistent with the

28   presiding judge’s requirements.



     Sixth Amended General Order 38                     2
     Case: 20-51735     Doc# 94       Filed: 04/27/21   Entered: 04/27/21 11:40:12        Page 4 of 5
 1          7.     Unless otherwise ordered by the presiding judge, there is no change to all
 2   other scheduling procedures including, but not limited to, applications for injunctive relief,
 3
     orders shortening time, and hearings on “First Day” Chapter 11 motions.
 4
            8.     Unless otherwise ordered by the presiding judge, all notices of any motion or
 5
     application filed with the court and served on any party which sets a hearing date for the
 6

 7   motion or application must state that the hearing will not be conducted in the presiding

 8   judge’s courtroom but instead will be conducted by telephone or video, and include the

 9   following language: “All interested parties should consult the Bankruptcy Court’s website at
10
     www.canb.uscourts.gov for information about court operations during the COVID-19
11
     pandemic. The Bankruptcy Court’s website provides information regarding how to arrange
12
     a telephonic or video appearance. If you have any questions regarding how to appear at a
13
     court hearing, you may contact the Bankruptcy Court by calling 888-821-7606 or by using
14

15   the Live Chat feature on the Bankruptcy Court’s website.”

16          9.     This Order supersedes any inconsistent information or direction in any
17   standing order or notice related to the COVID-19 pandemic, and it replaces the Fifth
18
     Amended General Order 38.
19
            IT IS SO ORDERED.
20
     Dated: March 5, 2021
21

22

23

24                                                    Charles Novack
                                                      Chief Bankruptcy Judge
25

26

27

28




     Case:  20-51735
     Sixth Amended      Doc#
                   General Order94
                                 38 Filed: 04/27/21     Entered:
                                                        3        04/27/21 11:40:12       Page 5 of 5
